The alleged default is in the plaintiff's failure to comply with an order of court entered on May 7, 1937, whereby the plaintiff was required to answer certain interrogatories propounded in accordance with General Statutes,Cum. Supp. 1935, Sec. 1659c, Practice Book, Secs. 72-78, inclusive.
It would be of material assistance to the court, if such a motion as the instant one contain written specifications of the particulars in which failure to comply with the court's order is alleged to have occurred. In the instant case, only a short calendar claim is filed, giving notice to the adverse party that the oral motion which has been presented would be made.
The answers to the interrogatories contained in the motion are categorical with the exception of those which appear to questions 6 and 8. The conditions named in the second paragraph of Practice Book, No. 75 as justification for the entry of a default can, however, hardly be found to be present. *Page 292 
   Hence an order may be entered to be complied with within 10 days next following the filing of this memorandum with the clerk, requiring that the plaintiff answer categorically the questions propounded in paragraphs 6 and 8 of the motion.